Citation Nr: 1126014	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.

This case initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case was subsequently transferred to the Newark RO.

In June 2009, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.  In September 2009, the Board remanded the claim for additional development.  

The issue of entitlement to service connection for left ear hearing loss is in need of further development and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Neither the auditory thresholds nor the speech recognition scores on audiometric testing show right ear hearing loss as defined by the applicable regulation.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service; right ear hearing loss is not currently shown.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3,159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Significantly, service connection requires showing the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that § 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

Moreover, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran filed his claim for service connection for bilateral hearing loss disability in August 2007.  The dispositive issue is whether he has a current right ear hearing loss disability.  While he is competent to report a decreased ability to hear sound, the fact that VA has defined a hearing loss disability in terms of specific audiometric test scores reflects a determination by VA that lay testimony as to decreased hearing is not competent evidence of a current hearing loss disability.

With respect to audiometric testing, a November 2007 VA audiology consultation note reflected that audiometric testing showed normal right ear hearing through 6000 Hz, with mild loss at 8000 Hz, and Maryland CNC speech recognition of 96 percent.  The audiometric test scores were not given.

On the August 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
15

The Maryland CNC speech recognition score for the right ear was 98 percent.

On the February 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
15

The Maryland CNC speech recognition score for the right ear was 96 percent.

The above audiometric test results reflect that the Veteran does not have a right ear hearing loss disability as defined in 38 C.F.R. § 3.385.  The auditory thresholds were less than 26 decibels at each frequency and speech recognition scores were greater than 94 percent.

The Board notes that there are also private audiological evaluations dated April 2005, February 2006, and June 2008.  Under the regulations, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C.F.R. § 4.85 (2010).  As the private evaluations did not include the Maryland CNC, the Board places little probative value on the results. 

In addition, for the reasons stated above, while the Veteran has stated that his right ear hearing is poor (although not as poor as his left ear hearing, discussed below), lay testimony is not competent to establish the existence of a current hearing loss disability because hearing loss disability is defined in terms of audiometric data obtained from tests conducted by audiological professionals.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran does not have a right ear hearing loss disability for VA compensation purposes.  The benefit-of-the-doubt doctrine is not for application and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same August 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In this case, VA obtained the Veteran's service treatment records (STRs), all of the identified post-service VA treatment records, and all of the private records that he identified and authorized to be released.  Further, the Board's September 2009 remand instructions were complied with as he underwent an examination as to the etiology of his hearing loss disability and additional records were obtained.

While the February 2010 VA examiner did not render an opinion as to the Veteran's right ear hearing loss, the Board finds that another remand on this element is not warranted because there is no current right ear hearing loss shown; therefore, a discussion as to a relationship between non-existent hearing loss and service is irrelevant.  Consequently, this error did not prejudice the Veteran, and was harmless as to the claim for entitlement to service connection for right ear hearing loss disability.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for right ear hearing loss disability is denied.


REMAND

The Veteran has been diagnosed with a left ear hearing loss disability, and claims that it is due to noise exposure from the high speed handpiece he used as a dentist without ear protection.  The Board finds his testimony competent and credible and concedes noise exposure during service.

The Veteran has testified that he suffered from left ear hearing loss during and since service.  However, post-service treatment records reflect sudden hearing loss due to a left acoustic neuroma.

The Veteran was afforded an August 2008 VA examination but the audiologist compared a November 1964 audiological evaluation with a May 1966 evaluation and found no hearing loss but did not adjust for a conversion from ASA (American Standard Association) units to ISO (International Organization for Standardization) units, also known as ANSI (American National Standards Institute) units.  

The current hearing loss regulation defining hearing loss, 38 C.F.R. § 3.385, defines hearing loss based on decibel measurement recorded in ISO or ANSI units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion chart:

HERTZ
500
1000
2000
3000
4000
ADD
15
10
10
10
5

See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.  

Thus, as indicated by the Board in its September 2009 remand, the recorded score of 10 decibels at 500 Hertz on the November 1964 annual examination and May 1966 separation examination, as hearing loss was then measured, in ASA units, converts to a score of 25 decibels as hearing loss is currently measured, in ISO or ANSI units, and therefore reflects that the Veteran had in-service hearing impairment, although not an in-service hearing loss disability.  

More specifically, the in-service audiometric scores are as follows, with ISO or ANSI units after conversion in parentheses:

November 1964 audiological evaluation:




HERTZ



500
1000
2000
3000
4000
LEFT
10(25)
10(20)
5(15)
N/A
5(10)

May 1966 audiological evaluation:




HERTZ



500
1000
2000
3000
4000
LEFT
10(25)
10(20)
10(20)
N/A
10(15)

Given that the opinion of the audiologist who conducted the February 2010 VA examination was based on an inaccurate factual premise, i.e., that there was no hearing impairment in service, a remand is again required.

Moreover, the Board notes that the absence of a hearing loss disability in service is not, in and of itself, a sufficient basis for an audiologist or the Board to conclude that a current hearing loss disability is unrelated to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of in-service evidence of a hearing loss disability is not fatal to a claim for service connection).  

Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Consequently, an opinion is needed to whether the Veteran's current left ear hearing loss disability is related to in-service noise exposure.  

The audiologist should consider the following, as well as any other evidence deemed relevant, in answering this question and explaining his or her answer: the Veteran's own statements as to in-service noise exposure and continuity of symptomatology, the fact that in-service audiometric testing showed abnormal or impaired hearing of 25 decibels at 500 Hertz, the Veteran's May 1966 report that he did not have and had never had ear trouble, the 2008 private medical records indicating sudden left ear hearing loss five years previously, and the nature of the current hearing loss disability.

Accordingly, the claim is REMANDED for the following action:

Request an opinion from a VA audiologist as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left ear hearing loss disability is related to in-service noise exposure (handheld dentist drills).

The claims file must be sent to the audiologist for review, and the audiologist should indicate that he or she has reviewed the claims file prior to rendering the opinion.

The audiologist must provide a detailed explanation of the reasons for his or her conclusion, and this explanation should include addressing the following evidence, as well as any other evidence deemed relevant: the Veteran's own statements as to in-service acoustic trauma and continuity of symptomatology, the fact that in-service audiometric testing showed abnormal or impaired hearing of 25 decibels at 500 Hertz, the Veteran's May 1966 report that he did not have and had never had ear trouble, the 2008 private medical records indicating sudden left ear hearing loss within the previous five years, and the nature of the current hearing loss disability.

The audiologist is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ § 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


